Citation Nr: 1445843	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-08 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis, bilateral hands, ankles, thumbs, and knuckles.

2.  Entitlement to service connection for sleep apnea as secondary to rheumatoid arthritis, bilateral hands, ankles, thumbs, and knuckles.

3.  Entitlement to service connection for parathyroidism.
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to November 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2011; a statement of the case was issued in March 2012; and a substantive appeal was received in April 2012.   

The Veteran presented testimony at a Board hearing in June 2012.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Rheumatoid arthritis, bilateral hands, ankles, thumbs, and knuckles

The service treatment records reflect that the Veteran sought treatment in June 1975 for a lump in his right thumb.  At his June 2012 Board hearing, he testified that he was injected with epomedrol (which was, according to the Veteran, a generic version of methyl prednisone).  He stated that he did not know for what he was being treated.  He testified that he now knows that methyl prednisone is a common drug for treatment of rheumatoid arthritis (Hearing Transcript (HT) pgs. 4-5).  He cited a National Institute of Health (NIH) finding that there are no tests that can determine for certain whether someone has rheumatoid arthritis.  Some such patients will have abnormal test results and some will have normal test results (HT p. 8).  He also testified that although the RO has claimed that the right thumb lump had resolved in service, he continued to have other symptoms (including aching joints) in service and beyond service (HT p. 9).  He claimed that he was simply given ibuprofen for the symptoms.  He also alleged that a doctor (from Hutchinson Clinic) suggested that he had rheumatoid arthritis (RA) well before he was specifically being treated for it (HT p. 15).  

In short, the Veteran has a current diagnosis of RA, and though he was not diagnosed with RA during service, he has alleged that he had continuous (or at least recurrent) symptoms of it in service and since after he was discharged from service.  

The Board finds that a VA examination is warranted in order to determine the nature and etiology of the Veteran's RA.

Sleep apnea

The Veteran has alleged that his sleep apnea is secondary to his rheumatoid arthritis (HT p. 18).  Consequently, the claim is inextricably intertwined with the issue of entitlement to service connection for RA.  

Parathyroidism

The Veteran has alleged that the symptoms of parathyroidism (white knuckles, swollen joints, etc.) mimic those of RA.  The Board finds that a VA examination is warranted to determine if the Veteran's parathyroidism is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination by a rheumatologist for the purpose of determining the nature and etiology of his rheumatoid arthritis and parathyroidism.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine: 

(1) whether it is at least as likely as not (a 50 percent or greater probability) that rheumatoid arthritis began during or is causally related to service, to include the lump in the Veteran's right thumb (documented in June 1975),

(2) whether it is at least as likely as not (a 50 percent or greater probability) that parathyroidism began during or is causally related to service, to include the lump in the Veteran's right thumb (documented in June 1975), and to include whether it was caused, or aggravated by, his rheumatoid arthritis.  (In this context, "aggravation" refers to a permanent worsening beyond the natural progression of the disease.)

(3) whether it is at least as likely as not (a 50 percent or greater probability) that sleep apnea caused, or aggravated by, his rheumatoid arthritis. (In this context, "aggravation" refers to a permanent worsening beyond the natural progression of the disease.)

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  Specifically, the examiner should address his contention that he was injected with epomedrol during service and that he has been told that it is commonly used to treat rheumatoid arthritis.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



